DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to heating the green body to a temperature in a range from equal to or above the sublimation temperature and below the decomposition temperature of the organic pore former, and holding the green body in that temperature for at least 24 hours, such that the organic pore former is removed by sublimation without decomposition”; however, the original disclosure does not provide support for such amendment in the claim. 
Although Applicant has pointed to paragraphs [0047] and [0073] (see Remarks, page 5) to provide support for such an amendment, said paragraphs do not provide such support. The Application Publication, i.e. U.S. Pat. App. Pub. No. 2019/0039212, in paragraph [0048] makes a reference to a time period of “between 4 and 48 h”; nevertheless, this time period does not refer to the claimed heating at equal to or above the sublimation temperature but below the decomposition temperature of the organic pore former so to remove the pore former without decomposition. In fact, paragraph [0048] specifically recites “In accordance with the invention, it can be provided that, prior to heating at or above the sublimation temperature of the pore former, additionally, heating to a temperature below the sublimation temperature of the pore former, preferably 40 to 90° C., more preferably 30 to 50° C., is carried out and the green body is maintained at this temperature for a time period, which in particular allows the evaporation of volatile constituents such as water or solvent. This time period is preferably between 4 and 48 h. When using a non-hygroscopic pore former 
The examiner, also, recognizes that paragraph [0065] which is one example in the present Application, discloses that the “abrasive body composition according to formulation 2 with fumaric acid as pore former was compressed and subsequently hardened/esterified at a maximum temperature of 165 °C. for 24 h in a hardening oven (Reinhardt oven)”. This paragraph is, also, not seen to provide support for the amended step b) of the claim; this is because 1) it provides a time period for heating a specific composition/formulation which comprises a specific organic pore former, namely fumaric acid, but claim 1 broadly recites “organic pore former” without specifying the compound. 2) Paragraph [0065] provides support, if any, for the time period of claimed step c) which is the firing of the green body which leads to the hardening of the final product. Paragraph [0065] does not provide support for the heating step as claimed in step b) which is performed prior to hardening or firing of the green body.
	Dependent claims 2-23 are rejected as being dependent from a rejected claim. 

Response to Arguments
Applicant’s arguments, see remarks, filed 11/30/2021, pages 2-9, in particular, page 2, with respect to the are rejection(s) of claim(s)  1-23 under 103 obviousness over Christiani in view of Li as evidenced by Nishiguchi and as evidenced by Forgac have 
The examiner reserves the right to restate the rejection of the claims over the cited references if the amendment made to claim 1 is removed and if the references would still be applicable to any potential future amendment made to the claim(s). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2004/0152034 to Cummings et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731